Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 1 of 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

i ee x
UNITED STATES OF AMERICA, :
10-cr-94-7 {JSR)
-y-
OPINION AND ORDER
DONTAIT CABRERA,
Defendant. :
oe eee x

JED S. RAKOFF, U.S.D.d.

From approximately 2002 to 2010, Dontai Cabrera distributed
crack and twice fired a gun at rival drug dealers. He was indicted
for a narcotics conspiracy and a related firearms charge. He pled
guilty to both charges three days before trial. Each conviction
carried a mandatory minimum sentence of 10 years’ imprisonment,
and the Court was required to impose those sentences to run
consecutively. At both the change-of-plea hearing and the
sentencing, the Court questioned the Government’s decision to seek
a guilty plea that would require the defendant to serve at least
twenty years in prison. The Government insisted that this plea
was necessary and maintains to this day that a sentence of twenty
years’ imprisonment is no greater than necessary to effectuate the
goals of criminal sentencing.

Until now, the Court was not permitted to consider the
appropriateness of this sentence; its hands were tied by the

mandatory minimums that Congress imposed. But now, Cabrera has

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 2 of 17

moved for a sentence reduction, and, as the Government concedes,
extraordinary and compelling circumstances warrant a reduction.
Therefore, the Court may, for the first time, fashion a sentence
that is consistent with the sentencing factors set forth in 18
U.S.C. § 3553{a).
LEGAL STANDARD

Cabrera moves for sentence reduction pursuant to 18 U.S.C.
§ 3582 (c) (1) (A) (i), which provides:

[Tlhe court, . . . upon motion of the defendant after

the Gefendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier, may

reduce the term of imprisonment... , after considering

the factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that .

extraordinary and compelling reasons warrant such a

reduction.
This remedy is sometimes colloquially referred to as
“compassionate release,” but, as the Second Circuit has explained,
“compassionate release 1s a misnomer. 18 U.S.C. § 3582{c) (1) (A)
in fact speaks of sentence reduction. A district court could, for

instance, reduce but not eliminate a defendant’s prison sentence

.“ United States v. Brooker, 976 F.3d 228, 237 (2d Cir.

 

2020). And this Court has previously done so. See, e.g., United

 

States v. Henareh, 486 F. Supp. 3d 744, 747 (S.D.N.Y. Jan. 13,

 

2021); United States v. Garcia, No. 11 CR. 989 (JSR), 2020 WL

 

7212962 (S.D.N.¥. Dec. 8, 2020).

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 3 of 17

A Court evaluating a motion under this statute must ask four
questions: (1) has the defendant complied with the administrative
exhaustion requirement, (2) has the defendant shown extraordinary
and compelling reasons warranting a sentence reduction, (3) are
the 18 U.S.C. § 3553(a) sentencing factors consistent with a lesser
sentence than that previously imposed, and (4) is there a
particular sentence reduction consistent with the § 3553(a)
factors that is also warranted by extraordinary and compeiling
reasons?

T. Administrative Exhaustion

 

The defendant Satisfied the administrative exhaustion
requirement by filing several requests for compassionate release
with the Warden during the past year, all of which were denied.
The Government does not dispute this.

Tl. Extraordinary and Compelling Circumstances

 

The Government concedes that Cabrera has demonstrated an
extraordinary and compelling reason for release. Specificaily,
Cabrera is at increased risk of suffering severe illness from
COVID~-19. As the Government states:

Notwithstanding that the risk of reinfection at this
time appears low, the Government concedes that, should
the defendant be reinfected with COVID-19, he would be
at risk for severe illness from COVID-19. On that basis,
and in light of the defendant’s other medical
conditions, including his [prior] collapsed lung, the
defendant has established an extraordinary and
compelling reason for release. Because whether
extraordinary and compelling reasons exist is a

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 4 of 17

threshold question to determining whether a sentence
reduction is ultimately warranted under the Section
3553(a) factors, the Court need not reach the issue of
whether the other factors advanced by the defendant
would independently qualify as extraordinary and
compelling reasons under the statute.

Gov't Opp. Br., ECF No. 291 (“Opp.”), at 6 (internal quotation
marks and citation omitted}.

TIT. Section 3553(a) Factors

 

Next, the Court must decide whether a sentence of less than
240 months would be sufficient to comply with the goals of criminal
sentencing, as stated in 18 U.S.C. § 3553(a}. Cabrera has already
served 130 months in prison, more than any of his codefendants,
and he argues that a sentence of time served would satisfy the
Section 3553(a) factors. The Government maintains that no
reduction whatsoever is consistent with the § 3553(a) factors.
The parties identify five principal considerations that bear on
this inquiry, which the Court considers in turn.

A. Nature and Seriousness of the Offense

First, while Cabrera recognizes that he engaged in serious
criminal conduct, he argues that twenty years’ imprisonment is
disproportionate to his offense. Cabrera’s sentence is longer
than the median sentence imposed for murder in the Southern
District of New York and more than 50% longer than the median

amount of time served for murder nationwide. Though Cabrera fired

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 5 of 17

a gun at rival drug dealers on two occasions, there is no
indication that he injured, let alone killed, anyone.

The Government apparently believes that the nature and
circumstances of the offense, and the fact of the defendant's plea,
self-evidently support a twenty-year sentence. Opp. 7 {arguing
simply that Cabrera “admitted to selling crack for nearly a decade
and firing a gun” and “pleaded guilty pursuant to plea agreement
knowing that he faced a mandatory-minimum 20-year sentence”). This
is unpersuasive.

B. Need to Avoid Unwarranted Sentencing Disparities

Second, the defense argues that a sentence greater than time
served would create an unwarranted sentencing disparity between
Cabrera and his codefendants. Cabrera has already served more
than any of his codefendants, who were sentenced to 130, 120, 120,
71, 22, and 20 months, respectively.

The Government responds that there is no unwarranted

ww

sentencing disparity because Cabrera was responsibie for
conspiring to distribute and possess with intent to distribute the
largest amount of crack [as compared to Miller, Oldyn, Patterson,
and Topping}: between 840 grams and 2.8 kilograms by the defendant
versus between 50 or 500 grams to 1.5 kilograms for the others.
The only defendant who was responsible for more crack, Bermudez,
possessed but did not discharge a firearm.” Id. (citations

omitted).

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 6 of 17

Nevertheless, it is far from clear that Cabrera conspired to
distribute more crack than most of his codefendants. Based on the
procedural history in this case, the difference in stipulated drug
quantities in the defendants’ plea agreements may reflect nothing
more than an intervening change in the Sentencing Guidelines,
rather than any actual difference in the defendants’ relative
culpability. Moreover, in the case of at least one codefendant
(Tyrone Oidyn), the parties abandoned the stipulated drug range at
sentencing, agreeing that Oldyn, like Cabrera, had distributed at
least 0.84 kilograms of cocaine~-a fact the Government highlighted
when Oldyn sought a sentence reduction two years ago but neglects
to mention now.

Like Cabrera, Oldyn was indicted on a narcotics conspiracy
charge and a related firearms charge. In August 2010, Oldyn pled
guilty to the narcotics conspiracy charge and the Government
dropped the firearms charge (though Oldyn did not deny that he,
like Cabrera, fired a gun at rival dealers on two occasions in
connection with the conspiracy). Oldyn and the Government
stipulated to the fact that Oldyn was responsibie for conspiracy
to distribute between 500 grams and 1.5 kilograms of crack. Under
the 2007 version of the United States Sentencing Guidelines, which
was in effect at the time of the plea, this range corresponded to
a Base Offense Level of 34. See United States Sentencing

Guidelines {"U.S.S.G.%) § 2D1.1(c) (2007).

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 7 of 17

In November 2010, after Oldyn had pled guilty, the Guidelines
were revised. The United States Sentencing Commission, in its
wisdom, decided that a Base Offense Level of 34 should apply to
offenses involving between 840 grams and 2.8 kilograms of crack,
rather than between 500 grams and 1.5 kilograms, as it had
previously specified. See U.S.S.G. § 2D1.1i(c}) (2010). One month
later, in December 2010, Cabrera pled guilty. Cabrera stipulated
to having dealt between 840 grams and 2.8 kilograms, giving him
the exact same Base Offense Level as Oldyn.

So, what explains the higher quantity in Cabrera’s plea, as
opposed to Oldyn’s? Did the Government have evidence that Cabrera
dealt more crack than Oldyn? Perhaps. But context suggests that
perhaps Oldyn and Cabrera were responsible for similar quantities
of crack (somewhere between .84 and 1.5 kg), and the Government
required Cabrera to stipulate to the higher range (.84-2.8 kg)
simply because that was the new range specified in the Guidelines.

The Government now claims that these different ranges reflect
actual differences in culpability, so Cabrera should be sentenced
to about twice as much as Oldyn, but the Government sang a
different tune ten years ago. As previously noted, Oldyn pled in
August 2010, but he was sentenced in March 2011, after the new
Guidelines took effect. The Court was required to make an
independent finding of the Guidelines range at sentencing.

Probation determined that the Base Offense Level was 34; it

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 8 of 17

purported to apply the November 2010 Guidelines, but it cited the
stipulated range from the plea agreement (.5-1.5 kg), rather than
the new range applicable in the 2010 Guidelines (.84-2.8 kg). See
Oldyn PSR { 50. Defense counsel objected, arguing that “new
guidelines have been implemented... . [Because Oldyn only
stipulated to a range of .5-1.9 kg,] {t]he record. . . is unclear
as to whether Mr[.] Oldyn is responsible for more than 840 grams
of crack. Accordingly, his base offense level should be 32 not
34.” Oldyn Sentencing Br., ECF No. 122, at 3, But the Government
agreed with Probation’s calculation. Oldyn Sent. Tr. i:11-12.
And at sentencing, Oldyn’s attorney conceded the point. Id. 3:12-
22 (“I~ don't think that ... there is any doubt that the
government would be able to prove [distribution of] more than 840
grams.”) Given the parties’ agreement on this point (and rejecting
an unrelated sentencing argument by Oldyn’s counsel), the Court
adopted the Guidelines range proffered by Probation and the
Government. Oldyn Sent. Tr. 10:15-16. In sum, the Government's
present argument that Cabrera is responsible for a greater drug
quantity than Oldyn is inconsistent with the Court’s prior finding
that a Base Offense Level of 34 applied to Oldyn, which implicitly
required the Court to find that Oldyn, like Cabrera, was

responsible for distributing 0.84-2.8 kg of crack.?

 

lRyen in the past two years the Government has tried to have it
both ways. When Oldyn requested a sentence reduction under the

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 9 of 17

Despite all this, the Court does give some weight to the
Government’s representation that Cabrera was responsible for
distributing more crack than his codefendants. Unlike Oldyn, who
stipulated to 0,.5-1.5 kg and later conceded the higher range,
Cabrera stipulated to the higher range at the time of his plea.
Perhaps there was, in fact, evidence that Cabrera conspired to
distribute a greater quantity of crack, so perhaps the stipulation
in Cabrera’s plea reflects something other than the intervening
change in the Guidelines. Whatever the reason, Cabrera did
stipulate to being responsible for conspiring to distribute a
higher range of crack, so the Court does see this as a basis for
imposing a greater sentence on Cabrera than on his codefendants.

C. Cabrera’s Background

Third, Cabrera argues that the Court should consider his
difficult upbringing. Cabrera’s mother struggled severely with
addiction and illnesses, including HIV/AIDS, and his father, while
not entirely absent, did not take full responsibility for his son,
either. Starting around age 7, Cabrera ostensibly lived with his

father, but he more often stayed with a nearby grandmother, along

 

First Step Act in 2019, the Government brushed aside Olidyn’s
stipulated range (0.5-1.5 kg} and pointed out that Oldyn conceded
at sentencing “that the government would be able to prove
[distribution of] more than 840 grams.” Gov’t Br. Opp. Oldyn Mot.
for Sentence Reduction, BCF No. 224 (quoting Oldyn Sent. Tr. 3:12-
22). Now that Cabrera is the one requesting a reduction, the
Government points to Oldyn’s stipulated range, rather than to the
range his counsel conceded and the Court adopted at sentencing.

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 10 of 17

with 6 adults and 7 other children, all boys. Cabrera explains
that his grandfather cultivated an aggressive atmosphere, in which
the boys were encouraged to physically compete for food and a place
to sleep. As the only child without a parent in the home, and
because he was darker-skinned, Cabrera was the subject of frequent
bullying and struggled to compete for food.

Despite all this, Cabrera was a promising student until about
eighth grade, when he began to participate in street life. He was
the victim of a stabbing in high school, suffering a collapsed
lung. He committed a misdemeanor--theft of a bicycle--and a state
court sentenced him to 90 days in Riker’s Island as a youthful
offender. He became affiliated with the Rochambeau Gang, along
with his six codefendants, and he dropped out of school at sixteen.

As a young adult, Cabrera, while continuing to deal drugs,
also maintained close relationships with family members, including
an aunt with whom he lived and her goddaughter. He developed a
romantic relationship with Krystel Lopez, a childhood friend, who
has supported Cabrera in prison and remains his girlfriend to this
day. He also obtained several legitimate jobs (moving company,
CVS store, hair salons, carpentry), and he returned to school for
two brief stints, first at a technical high school and later at
Monroe College studying culinary arts.

Many of Cabrera’s family and friends wrote supportive letters

when Cabrera was first sentenced, which this Court noted at the

10

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 11 of 17

time of sentencing but largely could not consider as a ground for
reduction, given the mandatory minimums. Cabrera’s loved ones
again write supportive letters in support of the instant motion,

The defense argues that the Court, in sentencing Cabrera
should consider that he has come a long way given his upbringing.
The Court considers Cabrera’s upbringing--and, especially, his
minimal prior criminal history--to be important factors. The
Government itself has focused on criminal history to distinguish
otherwise comparable codefendants. When the Court asked the
Government at Oldyn’s sentencing, “do you view [Oldyn] as more
culpable, less culpable, or roughly the same as... Mr. Patterson
and Mr. Miller,” Oldyn Sent. Tr. 18:23-25, the Government responded
that “the one difference between [Oldyn] and other defendants is
his criminal history” but that, otherwise, “the government views
them as similarly situated.” Id. 19:2-4, 8-9.4 The Court sentenced
Oldyn to 130 months, more than any of his codefendants who had
been sentenced thus far, not because of drug quantities and the
like, but rather because

some recognition still has to be given in terms of

further punishment to the fact when all is said and done,

this gentleman’s criminal history is more extensive that

[the defendants who were sentenced to 120 months}.

The sentence of the court is, therefore, that the

defendant is sentenced to 130 months in prison

Those, if you will, extra 10 months reflect the court’ s
view of the difference between this defendant and the

 

2 To be clear, in this exchange the Court and counsel were not
discussing Cabrera, who had not yet been sentenced.

11

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 12 of 17

other two, in terms of criminal history in particular

Id. 24:5-19. By the same token, some recognition has to be given
to the fact that Cabrera’s only prior crime was a misdemeanor
bicycle theft.
dD, Trial Penaity

The Government offers one final reason for imposing such a
severe sentence on Cabrera: “{njo[] [other defendant] waited until
three days before trial before pleading guilty.” Opp. 8. Sadly,
the practice of punishing defendants for exercising their
constitutional right to trial by jury is baked into every aspect
of the American criminal justice system. As the Court has
elsewhere explained:

[Wjhat really puts the prosecutor in the driver’s seat
is the fact that the prosecutor--because of mandatory
minimums, sentencing guidelines, and simply his ability
to shape whatever charges are brought--can effectively
dictate the sentence by how he drafts the indictment.
For example, the prosecutor can agree with the defense
counsel in a federal narcotics case that, if there is a
plea bargain, the defendant will have to plead guilty
only to the personal sale of a few ounces . . . but if
the defendant does not plead guilty, he will be charged
with the drug conspiracy of which his sale was a small
part. ... [I]n the past decade, the average prison
sentence for federal narcotics defendants who entered
into plea bargains has been around five years, while the
average sentence for those few federal narcotics
defendants who exercised their right to trial but were
found guilty has been in excess of fifteen years—an

average ‘trial penalty’ of ten years in prison. . . . The
result is that, of the 2.2 million Americans now in jail
or prison . . . over 1.5 million . . . are there as a

result of plea bargains dictated by the government's
prosecutors, who effectively dictate the sentences as

12

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 13 of 17

well. And most of the remaining 0.6 million . .., while
nominally awaiting trial, are really just waiting for
word of what plea bargains the prosecutor will accept.

Jed S. Rakoff, Why the Innocent Plead Guilty and the Guilty Go

 

Free 25-27 (2021).

This case perfectiy illustrates the corrosive effects of the
trial penalty. Cabrera did not even exercise his right to a trial;
he pled guilty at the eleventh hour. But the Government punished
him for his delay, all the same, forcing him to bear about twice
the drug weight of his coconspirators. At oral argument on this
motion, the Government claimed that it did not impose a “trial
penalty” on Cabrera; rather, it gave a benefit to his codefendants,
in exchange for their promptly giving up their rights. 3/22/21
Preliminary Tr. 5:10-17 (to be docketed) (“This isn't a penalty
that Mr. Cabrera received for not timely pleading guilty. Tt's
not like a superseding indictment was added shortly before trial
that added additional counts. His codefendants also had the same
right to go to trial and also faced the same 20-year mandatory
minimum sentence had they gone to trial and been convicted. In
the plea negotiation context, they were able to, by approaching
the government early, receive a benefit.”). But this is just
another way of describing the penalty. The Government rewards
those who surrender their constitutional rights, so few dare to

exercise them. An innocent but rational man might plead guilty

13

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 14 of 17

and suffer a sentence of five years, rather than going to trial
and risking the same sentence plus a ten-year trial penalty.
While the desire to impose a trial penalty seemingly motivated
the Government and, thus, dictated the Court’s mandatory minimum
sentence at the time of the criginal sentence, that mandatory
minimum does not constrain the Court on this motion. And while 18
U.S.C. § 3553{a) requires the Court to consider many factors, a
trial penalty is not one of them. The Court refuses to punish a
defendant for his choice to exercise his constitutional rights, or
for his choice to delay pleading guilty until he has fully explored
whether to give up those rights. To the extent that the Sentencing
Guidelines suggest otherwise, the Court rejects them altogether.
Therefore, the Court gives no weight to the fact that Cabrera
“waited until three days before trial before pleading guilty.”

Opp. 8. Cf. United States v. Araujo, 539 F.2d 287, 292 (2d Cir.

 

1976) {reasoning that “augmentation of sentence” because a
defendant “put the Government to its proof rather than plead
guilty” is “improper” and observing that “[a] show of lenience to
those who exhibit contrition by admitting guiit does not carry a
corollary that the Judge indulges a policy of penalizing those who
elect to stand trial”) (internal quotation marks and citation

omitted)).

14

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 15 of 17

BE. Rehabilitation

The defense offers a final factor for the Court’s
consideration: evidence of Cabrera’s rehabilitation. Cabrera has
participated in more than 1000 hours of Bureau of Prison
programming. He has been selected as a facilitator in the
Alternatives to Violence Program, sharing his perspective on
alternatives to violence with other inmates. He has read hundreds
of books while incarcerated, and he began working towards college
credit via a Mercer County College Program before COVID-19
temporarily stopped that program. He has taught multiple courses
on Black History, as well as Yoga. And his disciplinary history
has been spotless for nearly 10 years.

F, Analysis

Putting this all together, in light of Cabrera’s upbringing,
his negligible criminal history, the similarity of his offense
conduct to that of his co-defendants, and the evidence of
rehabilitation, the Court finds that a sentence of substantially
less than 240 months would be sufficient to comply with the
purposes of criminal sentencing articulated in § 3553(a). However,
given that Cabrera did stipulate to being responsible for
distributing a larger quantity of narcotics than his codefendants
(other than Bermudez, who did not fire a gun), the Court finds
Cabrera to have been more culpable and will impose on Cabrera a

sentence greater than the sentence imposed on his codefendants.

15

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 16 of 17

The Court concludes that a sentence of 156 months is sufficient to
comply with the purposes of sentencing articulated in § 3553(a).

IV. Nexus

 

Finally, as the Court has regularly observed when granting
sentence reductions short of immediate release, the Court must
also consider the nexus requirement, i.e., the statutory
requirement that the Court grant a reduction only if “extraordinary
and compelling reasons warrant such a reduction.” 18 U.S.C.
§ 3582(c) (1) (A) (1) (emphasis added). This inquiry would be easy
if the § 3553(a) factors warranted immediate release; the
Government has conceded that Cabrera “has established = an
extraordinary and compelling reason for release” based on his
medical condition. Opp. 6. But the § 3553(a) factors only permit
a partial sentence reduction, so Cabrera’s medical condition is
less relevant. To be sure, Cabrera might be released in a few
months with good time credit, but the Court does not control the
decision of the Bureau of Prisons in that regard. Since the Court
has concluded that the § 3553(a) factors require a further sentence
of 26 months’ imprisonment, there remains a possibility that
Cabrera will be released after the pandemic has ended.
Accordingly, the Court cannot find the reduction in this case is
warranted solely based on Cabrera’s medical condition.

The Court must therefore consider whether the other factors

articulated by the defense are extraordinary and compelling and

16

 
Case 1:10-cr-00094-JSR Document 296 Filed 03/31/21 Page 17 of 17

warrant a partial reduction in sentence. The Court finds that
they are and they do, Specifically, the Court considers, as
described above, the extraordinary Length of Cabrera’s sentence
relative to his offense, especially given his negligible criminal
history; the significant, unwarranted disparity between Cabrera’s
sentence and the sentence of his codefendants; and Cabrera’s
substantial evidence of rehabilitation. The Court finds that these
factors, together, demonstrate extraordinary and compelling
circumstances warranting a sentence reduction.

For the foregoing reasons, Cabrera’s motion for a sentence
reduction is granted, and his sentence is modified to reduce the
term of imprisonment from 240 months to 156 months. All other
aspects of his sentence remain in full force and effect.

SO ORDERED.

Dated: New York, NY
March 31, 2021

 

1?

 
